DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claims 17, 20-35, 54-60, 62-64 are pending and under consideration. The amendment filed on 11/19/2021 is acknowledged. 
Priority
The instant application claims foreign priority benefit to a national phase filing under 35 U.SC. 371 of International Patent Application No. PCT/US2016/056,316, filed October 10, 2016, which claims the benefit of US provisional patent application number 62/239,042, filed October 8, 2015. As such the effectively filed date for the instant application is October 8, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was filed is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
Claims 17, 20-23, 28-29, 35, 54-57, 59, rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21,2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013), is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claims 17, 24-25,  rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claims 17, 26-27, 32-33,  rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) as evidenced by Cameron (BMC Neuroscience, 13:90, 1-23, 2012) for the reason of record dated 12/16/2020 is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claims 17, 30-31  rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) and Calaora (The Journal of Neuroscience, 21(13): 4740-4751, 2001) is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claims 17,34 rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): e61956:1-21,2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) in view of Crook (US20080057040) is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claim 17, 58 rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): 61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) in view of Hester (PLOS ONE, Volume 9: e7044, 1-7, 2009) is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Claims 17, 60-63 rejected under 35 U.S.C. 103 as being unpatentable over Chen (PLoS ONE 8(5): 61956: 1-21, 2013) as evidenced by Nicholas (Cell Stem Cell, 12(5): 573-86, 2013) as applied to claims 17, 20-23, 28-29, 35, 54-57, 59, above, and further in view of Fragkouli (Development, 136: 38-41-3851, 2009) is withdrawn in view if the newly added limitation to base claim 17 to recite “wherein the LHX8 expression is depleted in the population of neural precursor cells.
Therefore new rejections are introduced below.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 17, 21-23, 26, 28-31, 34-35, 54-56, 59, are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (WO2014/153230, published September 25, 2014) in view of Chen (PLoS ONE 8(5): e61956: 1-21, 2013, previously recited).  
Claim 35 is product by process claims. MPEP2113 states “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Claim interpretation; The base claim 17 reads on a method of generating a population of neural precursor cell, comprising two steps;
(a) providing a population of pluripotent mammalian stem cells in culture; and 
(b) differentiating the stem cells towards a medial ganglionic eminence (MGE)-type interneuron lineage, thereby generating a population of neural precursor cells that is enriched for cells expressing two or more neural precursor cell markers compared to the population before differentiating. Therefore, the art by Nicholas (WO2014/153230, published September 25, 2014) who teaches these two steps is appropriate. (see rejection below).
Regarding claims 17, Nicholas teaches a method of producing a population of neural precursor cells, comprising culturing pluripotent human embryonic stem cells (hESC) lines differentiate into lineage-restricted MGE precursor cells expressing MGE markers NKX2.1, LHX6, LHX7 or LHX8; and these cells in turn further differentiated into GABAergic interneurons comprising GABAergic cortical- and/or striatal-like interneurons. (see p 5, [0050]; p 10, [0070]; example 8; example 9; example 10; [00261]; [00299]; p 72, claims 5-6). Nicholas teaches embodiments 'enriching" or "enriched" are used interchangeably herein and mean that the yield (fraction) of cells of one type is increased by at least 10% over the fraction of cells of that type in the starting culture or preparation, thus meets the limitation thereby generating a population of MGE neural precursor cells that is enriched for cells expressing two or more neural precursor cell markers compared to the population before differentiating. Nicholas1 also teaches MGE lineage interneurons generate NKX2.1 and LHX8 GABAergic striatal interneurons and ZEB2, MAF, ARX, CXCR7, and CXCR4 expressing cortical interneurons with extinguished LHX8 marker. (see [00260]-[00261]). 
Regarding claim 21, Nicholas teaches the MGE precursor cells are transplanted into one or more locations in the nervous system of the subject. (see [00217]. Regarding claims 22, 54, Nicholas teaches human pluripotent stem cells. (see [0012]). Regarding claim 23, Nicholas teaches the two or more neural precursor markers further comprise NKX2.1. (see [0028], [00108]). Regarding claims 26, 28, 31, Nicholas teaches neural precursor cells express CXCR4, CXCR7. (see [00259], [00261]. Regarding claim 29, Nicholas teaches neural precursor cells express CXCR7. (see [00259]. Regarding claim 34, Nicholas teaches further comprising the step of cryopreserving the neural precursor cells. (see [00205]. Regarding claim 59, Nichols teaches human induced pluripotent stem cells. (see [0054]. 
Nicholas does not explicitly teach, wherein the two or more neural precursor cell markers comprise  MAF and/or MAFB. 
However, before the instant effective filing date of the instant invention, Chen discloses human and mouse MGE interneuron lineage cells generated expressing MAF and MAFB (see p 2, 1st column 3rd paragraph; abstract, Table 1, Figure 3; these genes are included in Tables S2 and S3 in File S2). 
Regarding claim 30, Chen teaches ERBB4, MAFB, NPAS1, somatostatin (SST). (see p 7, 2nd column 1st paragraph).  Regarding claims 35, 55-56, Chen teaches the neural precursor markers comprise LHX6 and MAF and MAFB (abstract, Table 1, Figure 3; these genes are included in Tables S2 and S3 in File S2).  
Chen teaches MGE cells generated from embryonic stem is a potential source for human transplantation and is advantageous due to limited availability and ethical issues surrounding the use of fetal tissue for generating MGE cells (see p 2 1st column 2nd paragraph).
Accordingly it would have been obvious to a person of ordinary skill in the art to combine the MGE interneuron lineage cells derived from pluripotent stem cells expressing LHX6 for producing enriched MGE interneuron lineage cells and then differentiated int GABAergic interneurons as disclosed by Nicholas by including MAF and/or MAFB expressing MGE cells for enriching MGE cells as disclosed by Chen.
It would have been obvious because Chen teaches MAF markers were also expressed at higher levels in LHX6 MGE cells. (see p 7, 2nd column 1st paragraph).  
One would have been motivated to combine the LHX6 MGE interneuron lineage population with the MAF and/or MAFB marker MGE interneuron lineage population to receive the expected benefit to further increase the enrichment of MGE population to follow and purify MGE cells derived from hESCs that would have depleted LHX8 positive cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining MGE precursors with LHX6 with MGE MAF and/or MAFB markers to enrich the population of MGE cells by combining the teachings of Nicholas and Chen.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
The arguments present in the response filed on 11/19/2021 are answered to the extent they are relevant in view of the new rejection above.
Applicants argue Chen does not teach including depleted LHX8 expression.
In response, as discussed above Chen has been cited for enriching MGE cells expressing neural precursor cell markers comprise  MAF and/or MAFB. Regarding the limitation, wherein LHX8 expression is depleted in the population of neural precursor cells the combination of the LHX6 MGE interneuron lineage population with the MAF and/or MAFB marker MGE interneuron lineage population results to further increase the enrichment of MGE population to follow and purify MGE cells derived from hESCs that would have depleted LHX8 positive cells.
2.	Claims 17, 20, 24-25, are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (WO2014/153230, published September 25, 2014) in view of Chen (PLoS ONE 8(5): e61956: 1-21, 2013, previously recited) as applied to claims 17, 21-23, 26, 28-31, 34-35, 54-56, 59, above and further in view of Khan (WO2005/021704, previously recited).
The teachings of Nicholas and Chen apply here as indicated above.
Nicholas and Chen do not teach, wherein the neural precursors cells produce GABA in vitro, or  further comprising differentiating said population of neural precursor cells into GABA-producing cells.
However, before the instant effective filing date of the instant invention, regarding claim 20,  Khan teaches the methods of present disclosure to be advantageously carried out by direct administration of neuroprogenitor cells or differentiated neural cells of the present disclosure to the lesioned area. (see [0092]). The neuroprogenitor cells and differentiated neural cells described herein (e.g., GABAergic) to be utilized for various applications, such as therapeutic applications, as well as for in vitro and in vivo assessment and screening of various compounds such as small molecule drugs for their effects on these cells. (see [0076]).  Regarding claim 24, Khan teaches in vitro generation of GABAergic neurons from human pluripotent stem cells, and cell populations containing a high proportion of GABAergic neuron were isolated.  (see abstract).  Regarding claim 25, Khan teaches analysis demonstrated that the highest levels of GABA were produced by the GABAergic neurons derived above on day-12 of differentiation. (see [00127]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pluripotent derived neural precursors are capable of differentiating into GABAergic interneurons as disclosed by Nicholas/Chen by including differentiating the population of neural precursor cells into GABA-producing cells in vitro  to be utilized for various applications, such as therapeutic applications, as well as for in vitro and in vivo assessment and screening of various compounds such as small molecule drugs for their effects on these cells as disclosed by Khan.
One would have been motivated to do so to receive the expected benefit of the direct administration of the GABA-producing cells in vitro into the lesioned area for therapeutic applications, as well as for in vitro and in vivo assessment and screening of various compounds such as small molecule drugs for their effects on these cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining GABAergic precursors with neural precursors differentiating into GABAergic precursors for administration into lesion area by combining the teachings of Nicholas/Chen and Khan.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

3.	Claims 17, 27, 32-33, 57, are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (WO2014/153230, published September 25, 2014) in view of Chen (PLoS ONE 8(5): e61956: 1-21, 2013, previously recited) as applied to claims 17, 21-23, 26, 28-31, 34-35, 54-56, 59, above, and further in view of Cameron (BMC Neuroscience, 13:90, 1-23, 2012, previously cited).
Chen teaches CXCR4, CXCR7 and ERBB4. (see above rejection 1). 
The teachings of Nicholas and Chen apply here as indicated above.
Nicholas and Chen do not teach, wherein the neural precursor cells express PLEXINA4.
However, before the instant effective filing date of the instant invention, Regarding claim 27, Cameron teaches Clustered QISPs of transcripts expressed in immature excitatory neurons expression of plexin A4 (Plxna4), mRNA; roundabout homolog 2 (Drosophila) (Robo2), mRNA and roundabout homolog 1 (Drosophila) (Robol), mRNA.  (see figure 6, figure 3). Cameron teaches this study provides a rigorously validated list of transcripts expressed by immature excitatory neurons that have been grouped by in situ expression pattern for understanding how specific genes, and functional networks of such genes, control neuronal development and contribute to pathology (p 19, 2nd column last paragraph). Regarding claims 32-33, Cameron teaches Plxna4 mRNA expression functional groupings of QISPs based on Gene Ontology molecular function and biological process annotations. Graphical representation as in Figure 4. Clustered QISPs of transcripts expressed (a) > 3 fold higher and (b) > 3 fold lower in Eomes; GFP + cells compared to eGFP- cells. Following transcriptional profiling, genes are sorted by RMA and their level of fold up- or down-regulation compared to the FACS GFP-population. Verification of up-regulated genes is accomplished with quantified in situ hybridization (QISP), and the verified genes hierarchically clustered (see Methods) (Figure 1). Regarding claim 58, while Chen taches CXCR4, CXCR7 and ERBB4 moreover Cameron teaches Plxna4 mRNA expression functional groupings of QISPs based on Gene Ontology molecular function and biological process annotations.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the pluripotent derived neural precursors are capable of differentiating into GABAergic interneurons as disclosed by Nicholas and Chen by including Clustered QISPs of transcripts expressed in immature excitatory neurons expression of PLEXINA4 (Plxna4) as disclosed by Cameron.
One would have been motivated to do so to receive the expected benefit of understanding how specific genes, and functional networks of such genes, control neuronal development and contribute to pathology. One would have been motivated to combine  CXCR4, CXCR7 and ERBB4 with PLEXINA4 to receive the expected benefit of Plxna4 mRNA expression functional groupings of QISPs based on Gene Ontology molecular function and biological process annotations.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors differentiating into GABAergic precursors with Clustered QISPs of transcripts expressed in immature excitatory neurons expression of plexin A4 (Plxna4), mRNA understanding how Plxna4 functional networks control neuronal development and contribute to pathology by combining the teachings of Nicholas/Chen and Cameron.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.
 4.	Claim 17, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (WO2014/153230, published September 25, 2014) in view of Chen (PLoS ONE 8(5): e61956: 1-21, 2013, previously recited) as applied to claims 17, 21-23, 26, 28-31, 34-35, 54-56, 59, above, and further in view of Hester (PLOS ONE, Volume 9: e7044, 1-7, 2009) for the reason of record dated 12/16/2020.
The teachings of Nicholas and Chen apply here as indicated above.
Nicholas and Chen do not teach, further reprogramming neural cells to provide the population of pluripotent mammalian stem cells.
However, before the instant effective filing date of the instant invention, Hester teaches two factor reprogramming of human neural stem cells (NSCs) into pluripotency (abstract). Hester teaches that human NSCs represent an attractive source of cells for producing human iPS cells since they only require two factors, obviating the need for c-MYC, for induction into pluripotency. Thus, in vitro human disease models could be generated from iPS cells derived from human NSCs (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the pluripotent stem cell derived neural precursors as disclosed by Nicholas/Chen by using neural stem cells for reprograming into pluripotent stem cells for generating iPSCs from neural stem cells as an in vitro human disease models as disclosed by Hester.
One would have been motivated to do so to receive the expected benefit of the human NSCs represent an attractive source of cells for producing human iPS cells since they only require two factors, obviating the need for c-MYC, for induction into pluripotency for in vitro human disease models.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors with reprogramming into human iPSCs for induction into pluripotency for in vitro human disease models by combining the teachings of Nicholas/Chen and Hester.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.
5.	Claims 17, 60, 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (WO2014/153230, published September 25, 2014) in view of Chen (PLoS ONE 8(5): e61956: 1-21, 2013, previously recited) as applied to claims 17, 21-23, 26, 28-31, 34-35, 54-56, 59, above, and further in view of Fragkouli (Development, 136: 38-41-3851, 2009).
The teaching of Nicholas/Chen apply here as indicated above.
Nicholas and Chen do not teach further comprising enriching for cells expressing one or more neural precursor cell surface markers (NPCSMs), to generate the population of neural precursor cells.
However, before the instant effective filing date of the instant invention, regarding claim 60, Fragkouli teaches using genetic fate mapping, demonstrated that the majority of cholinergic and GABAergic striatal interneurons (SINs) are derived from common precursors generated in the medial ganglionic eminence during embryogenesis. These precursors express the LIM homeodomain protein Lhx6 and have characteristics of proto-GABAergic neurons. By combining gene expression analysis with loss-of-function and misexpression experiments, we provide evidence that the differentiation of the common precursor into mature SIN subtypes is regulated by the combinatorial activity of the LIM homeodomain proteins Lhx6, Lhx7 (Lhx8) and Isli1. These studies suggest that a LIM homeodomain transcriptional code confers cell-fate specification and neurotransmitter identity in neuronal subpopulations of the ventral forebrain (abstract). The closely related LIM HD proteins Lhx6 and Lhx7 (also called L3/Lhx8) have been implicated in the development of MGE derivatives, including cortical GABAergic interneurons and ventral forebrain cholinergic neurons (FCNs) (p 3842, 1S‘ column 2™ paragraph). Upon deletion of Lhx7, cholinergic SIN precursors differentiate into mature GABAergic SIN subtypes (title). Regarding claim 62, wherein the method does not comprise use of an enhancer-promoter reporter gene expression, Fragkouli do not explicitly teach the negative limitation. However, since additional steps would have been required to use of an enhancer-promoter reporter gene expression, the lack of such teaching must necessarily and implicitly teach its absence. Regarding claim 63, wherein at least 50% of the population of neural precursor cells express the two or more neural precursor cell markers although Fragkouli does not explicitly teach said limitation, one of ordinary skill given the teachings of Fragkouli would be provided sufficient guidance to optimize the at least 50% of the population of neural precursor cells express the two or more neural precursor cell markers. As noted in In re Aller, 105 USPQ 233 at 235. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the pluripotent derived neural precursors are capable of differentiating into GABAergic interneurons as disclosed by Chen and Nicholas by including enriching for cells expressing one or more neural precursor markers to generate neural precursor cells of LIM homeodomain proteins Lhx6, Lhx7 (Lhx8) that confers cell-fate specification as taught by Fragkouli.
One would have been motivated to so to receive the expected benefit of the LIM homeodomain transcription factor-dependent specification of bipotential MGE progenitors into cholinergic and GABAergic striatal interneurons given upon deletion of Lhx7, cholinergic SIN precursors differentiate into mature GABAergic SIN subtypes.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining neural precursors with reprogramming into human iPSCs for induction into neural precursor with reduced expression of LHX8 by combining the teachings of Chen/Nicholas and Fragkouli.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632